DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of June 03, 2020. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 29, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-15 recite the limitation “identifier of the target device”. The term “identifier” is not defined by the claim, the specification does not provide a standard for ascertaining the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the art rejection below, the examiner interprets “identifier” to be defined by the location of the target device or the association of the user profile and target mobile device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6 , 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 2017/0052538) further in view of Macneille et al. (US Pub No. 2018/0288232).
Regarding claim 1, Li teaches A method of operating a vehicle access system of a vehicle, the vehicle access system including a plurality of system nodes installed throughout a vehicle (see at least Li para 18: "a plurality of beacons, each beacon configured to transmit a radio signal to the wireless mobile device;"), the method comprising: determining, with a processor of the vehicle access system, a location of the target portable device with respect to the vehicle by operating the radio transceivers of the plurality of system nodes to perform a ranging process with the target portable device (see at least Li para 36: "the mobile phone of a person sitting in vehicle 110 is configured to measure signals from all eight of the Bluetooth Low Energy (BLE) beacons (BLEB1-BLEB8), then apply a seat location prediction model M, described below, to detect the user's seat location, then report the seat location to a cloud server."); and operating, with the processor, at least one component of the vehicle in response to the target portable device being located within the predefined zone (see at least Li para 32: "The present disclosure provides a framework for automatically detecting the in-vehicle seat location for each occupant and personalizing vehicle controls accordingly."). 
Li does not explicitly teach two-way communication between the portable device and a system node nor predefined zones. However Macneille teaches in a similar field of controlling sections of a vehicle each system node in the plurality of system nodes including a radio transceiver configured to wirelessly communicate with a target portable device (see at least Macneille para 43: "In the illustrated embodiment, the phased array antenna 64 is transmitting a diverging beam represented by lines 86 and 87 towards an area adjacent to middle row 82b (e.g., seat zone 92c in FIG. 6). In this way, the information communicated from the phased array antenna 64 may only be received by mobile devices 16 in the adjacent area.") and determining, with the processor, whether the target portable device is located within a predefined zone within the vehicle based on the determined location of the target portable device (see at least Macneille para 47: "Any mobile device 16 that is measured to be at an angle and/or distance matching the location-related properties associated with a given seat zone 110 may be considered as being within the seat zone 110."). It would have been obvious to someone skilled in the art to modify Li with Macneille based on the motivation to determine the location of each occupant and to alter settings related to their position and not another location.
Regarding claim 2, the combination of Li and Macneille remain as applied to claim 1. Li further teaches the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including a transceiver of the vehicle that is in communication with target portable device (see at least Li para 20: "In a further embodiment, the wireless mobile device is further configured to personalize the behavior of the wireless mobile device according to where the user is seated in the vehicle. For example, the mobile device may be put in a restricted mode to reduce driver distraction if it is detected in driver seat."). Macneille further teaches d the receiving, with the processor, a travel speed of the vehicle (see at least Macneille para 71: "when the vehicle 12 is on or in motion, which may be determined by the vehicle 12 or by a movement detector installed on the mobile device 16."); and operating, with the processor, the transceiver of the vehicle to transmit a message to the target portable device that causes a texting messaging service of the target portable device to be temporarily disabled,  in response to the target portable device being located within the predefined zone and the travel speed exceeding a predetermined threshold speed (see at least Macneille para 24: "As a further example, the ACS 14 may prevent a display of a mobile device 16 from illumining when the vehicle 12 is in motion, such as via a corresponding signal sent to the mobile device 16 via Bluetooth, Wi-Fi, and/or the antenna unit 28, if the mobile device 16 is located in a driver's seat location or zone rather than a passenger seat location or zone of the vehicle 12."). While restricting texting is not explicitly mentioned, Li teaches reducing distractions in the vehicle when in motion (para 20). It would have been obvious to someone skilled in the art before the effective filling date to restrict texting based on the motivation to reduce distractions.
Regarding claim 4, the combination of Li and Macneille remains as applied to claim 1. Li further teaches receiving. with the processor, a message from the target portable device including an identifier of the target portable device ("see at least Li para 14: ""The server is configured to: i) receive from the wireless mobile device a request for a seat prediction model M corresponding to the vehicle, wherein the seat prediction model is based on previously-measured received signal strength indicator (RSSI) values of radio signals transmitted by each of a plurality of beacons in the vehicle;… iii) receive from the wireless mobile device a predicted seat position P.)"; and operating, with the processor, the at least one component of the vehicle in response to the target portable device being located within the predefined zone and depending on the identifier of the target portable device (see at least Li para 57: "Next, MD 710 transmits to server 720 the predicted seat position P and the ID of vehicle 110 (step 830). In response, server 720 notifies IVI 150 in vehicle 110 that User A (operator of MD 710) is located in seat P of vehicle 110 (step 835)….Finally, IVI system 150 personalizes vehicle 110 according to the downloaded User A profile and settings (step 850)."). While Li does not explicitly teach an receiving an identifier from a mobile device, Li does teach receiving requests for seat prediction models and predicted seat positions from a mobile device (para 14). Additionally, Li teaches that User A is associated with a mobile device (para 16). It would have been obvious to someone skilled in the art before the effective filing date to include receiving an identifier from a mobile device based on the motivation to associate the mobile device with user profile and settings.
Regarding claim 6, the combination of Li and Macneille remains as applied to claim 4. Li further teaches operating. with the processor, an actuator of the steering wheel to set a position of the steering wheel in response to the target portable device being located within the predefined zone and in accordance with a predetermined position for the steering wheel associated with the identifier of the target portable device (see at least Li para 2: "At the same time, vehicle controls are also highly customizable to individual driver or passengers, enabling a vehicle to store a seat position, a steering wheel position, mirror positions, radio stations, temperature settings, and the like for one or more users of the vehicle."). While Li does not explicitly teach adjusting the steering wheel position based on individual drivers, Li does teach that a steering wheel position is customizable (para 2). It would have been obvious to someone skilled in the art before the effective filing date to automatically adjust the steering wheel position based on the motivation to personalize the vehicle to the user's preferences.
Regarding claim 11, the combination of Li and Macneille remains as applied to claim 4. Li further teaches changing, with the processor, settings of the passenger entertainment system in response to the target portable device being located within the predefined zone and in accordance with predetermined settings for the passenger entertainment system associated with the identifier of the target portable device (see at least Li para 57: "Next, MD 710 transmits to server 720 the predicted seat position P and the ID of vehicle 110 (step 830). In response, server 720 notifies IVI 150 in vehicle 110 that User A (operator of MD 710) is located in seat P of vehicle 110 (step 835). IVI 150 then requests User A profile and settings information ( e.g., music lists, websites, videos, and the like) from server 720 (step 840). Server 720 then downloads to IVI system 150 the requested User A profile and settings information (step 845). Finally, IVI system 150 personalizes vehicle 110 according to the downloaded User A profile and settings (step 850).").
Regarding claim 20, Li teaches A vehicle access system of a vehicle, the vehicle access system comprising: a plurality of system nodes installed throughout a vehicle (see at least Li para 18: "a plurality of beacons, each beacon configured to transmit a radio signal to the wireless mobile device;");
determine a location of the target portable device with respect to the vehicle by operating the radio transceivers of the plurality of system nodes to perform a ranging process with the target portable device (see at least Li para 36: "the mobile phone of a person sitting in vehicle 110 is configured to measure signals from all eight of the Bluetooth Low Energy (BLE) beacons (BLEB1-BLEB8), then apply a seat location prediction model M, described below, to detect the user's seat location, then report the seat location to a cloud server."); and operate at least one component of the vehicle in response to the target portable device being located within the predefined zone (see at least Li para 32: "The present disclosure provides a framework for automatically detecting the in-vehicle seat location for each occupant and personalizing vehicle controls accordingly."). Li does not explicitly teach communicating with the portable device or predefined zone. However Macneille teaches in a similar field of controlling sections of a vehicle each system node in the plurality of system nodes including a radio transceiver configured to wirelessly communicate with a target portable device (see at least Macneille para 43: "In the illustrated embodiment, the phased array antenna 64 is transmitting a diverging beam represented by lines 86 and 87 towards an area adjacent to middle row 82b (e.g., seat zone 92c in FIG. 6). In this way, the information communicated from the phased array antenna 64 may only be received by mobile devices 16 in the adjacent area."); and a processor operably connected to the plurality of system nodes (see at least Macneille para 85: "the instructions, which execute via the one or more processors, cause a series of computations to be performed to implement the functions, acts, and/or operations specified in the flowcharts, sequence diagrams, and/or block diagrams."), determine whether the target portable device is located within a predefined zone within the vehicle based on the determined location of the target portable device (see at least Li para 36: "the mobile phone of a person sitting in vehicle 110 is configured to measure signals from all eight of the Bluetooth Low Energy (BLE) beacons (BLEB1-BLEB8), then apply a seat location prediction model M, described below, to detect the user's seat location, then report the seat location to a cloud server."). It would have been obvious to someone skilled in the art to modify Li with Macneille based on the motivation to determine the location of each occupant and to alter settings related to their position and not another location.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Hairej et al. (JP Pub. No. 2010-273155A).
Regarding claim 3, the combination of Li and Macneille remains as applied to claim 1. The combination of Li and Macneille teaches determining the position of an occupant and adjusting the vehicle based on their identity as previously cited, but does not explicitly teach restricting the ignition based on a breathalyzer result. However Hairej teaches in a similar field of identifying location of the user, receiving, with the processor, a message from the target portable device including a breathalyzer test result, the breathalyzer test result having been generated by a breathalyzer device that is in communication with target portable device (see at least HAIREJ para 52,53: "Thereafter, it is checked whether or not the portable terminal is connected to the vehicle (S 14)... After that, when the start impossibility is detected (S 18, Yes), an instruction to inhibit the start of the vehicle via the vehicle interface unit is output to the vehicle (S 19). The reason for the impossibility of starting is detection of alcohol based on the data analysis result and detection of drinking opportunity within a predetermined time in the past."); and operating, with the processor, the ignition system to disable start of the vehicle in response to the target portable device being located within the predefined zone and the breathalyzer test result exceeding a predetermined blood alcohol content (see at least HAIREJ para 40: "When it is determined that the detection level of the alcohol is higher than or equal to a predetermined level, the start of the vehicle is inhibited as in the case where it is determined that the alcohol has been supplied."). It would have been obvious to someone skilled in the art to modify Li and Macneille with Hairej based on the motivation to ensure the sobriety of the driver and ensure that the test has not been manipulated.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view Golsch et al. (US Pub. No. 2019/0300006).
Regarding claim 5, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches storing user profiles on a server or mobile device as previously cited, but the combination does not explicitly teach storing on a vehicle memory. However Golsch teaches in the similar field of activating vehicle functions based on vehicle occupant location, The method according to claim 4 further comprising: storing, in a memory of the vehicle access system, at least one user profile, each user profile being associated with a respective identifier and storing a personalization setting for the at least one component of the vehicle (see at least Golsch para 58: "Once the control module 20 determines that the user of the user device 10 is in the vehicle 30, the control module 20 may generate an entry corresponding to the user device 10, and the entry may be stored in the entry database 36. The entry may include information describing, for example, identifying information associated with the user device 10; a user profile associated with the user of the user device 10;"); matching, with the processor, the identifier of the target portable device to the respective identifier of the at least one user profile (see at least Golsch para 60: "Based on the number and/or information included in each of the entries of the entry database 36, the user settings activation module 34 may identify corresponding user profiles stored in the user profile database 35."); and operating, with the processor, the at least one component of the vehicle in response to the target portable device being located within the predefined zone and in accordance with the personalization setting for the at least one component stored in the user profile corresponding to the identifier of the target portable device (see at least Golsch para 72: "At 648, the control algorithm 600 identifies, using the user settings activation module 34, the user profile corresponding to the occupant of the driver seat from the user profile database 35. Furthermore, the user settings activation module 34 activates vehicle functions based on the identified user profile, as described above."). Accordingly, the prior art references teach that it is known that mobile devices, servers, and vehicle memory are elements that are functional equivalents for storing user profiles , matching with user identifiers and transmitting matched user profiles to vehicle components. Therefore it would have been obvious to someone skilled in the art before the effective filing date to have substituted a server or mobile device with a vehicle memory. The substitution would have resulted in the predictable result of transmitting user profile data to the vehicle components.
Claim(s) 7-8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Maney Jr. et al (US Patent 11,351,941).
Regarding claim 7, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of the vehicle’s mirrors based on a user profile (para 2), but the combination does not explicitly teach adjusting the mirrors in detail. However Maney Jr. teaches in the similar field of personalizing vehicles operating, with the processor, an actuator of the exterior mirror to set a position of the exterior mirror in response to the target portable device being located within the predefined zone and in accordance with a predetermined position for the exterior mirror associated with the identifier of the target portable device (see at least Maney Jr Col 6 Lines 55-58: "Upon receiving a user customization profile, customization management system 302 may pass customized mirror settings to electronic mirror adjustment system 604 for implementing those settings.").
Regarding claim 8, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of the vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting the operating mode of the transmission. However Maney Jr. teaches in the similar field of personalizing vehicles setting, with the processor, an operating mode of the transmission in response to the target portable device being located within the predefined zone and in accordance with a predetermined operating mode for the transmission associated with the identifier of the target portable device. (see at least Maney Jr Col 6 Lines 60-64: "Upon receiving a user customization profile, customization management system 302 may pass customized horsepower settings to engine control system 606 for implementing those settings"). It would have been obvious to someone skilled in the art before the effective filing date to modify the operation of the transmission based on the motivation to personalize the vehicle to a user’s preferences.
Regarding claim 10, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of the vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting settings of the infotainment system. However Maney Jr. teaches in the similar field of personalizing vehicles changing, with the processor, settings of the infotainment system in response to the target portable device being located within the predefined zone and in accordance with predetermined settings for the infotainment system associated with the identifier of the target portable device (see at least Maney Jr Col 7 Lines 7-13: "AV system 610 may also receive customized audio-visual settings from customization management system 302. The customized audio-visual settings can be automatically set by AV system 610. For example, a user's preferred radio 10 stations could be programmed by AV system 610 so that a user can simply press one of the pre-selected radio buttons to find a preferred station."). It would have been obvious to someone skilled in the art before the effective filing date to modify the infotainment system based on the motivation to personalize the vehicle to a user’s preferences.
Regarding claim 12, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of the vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting settings of temperature for the driver. However Maney Jr. teaches in the similar field of vehicle personalization operating, with the processor, a temperature control system to set a temperature of the vehicle in response to the target portable device being located within the predefined zone and in accordance with a predetermined target temperature for the vehicle associated with the identifier of the target portable device (see at least Maney Jr Col 7 Lines 3-6: "Upon receiving a user customization profile, customization management system 302 may pass customized climate settings to climate control system 608 for implementing those settings."). It would have been obvious to someone skilled in the art before the effective filing date to modify the temperature system based on the motivation to personalize the vehicle to a user’s preferences.
Regarding claim 13, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of the vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting settings of the temperature of the seat. However, Maney Jr. teaches in the similar field of vehicle personalization operating, with the processor, a temperature control system to set a temperature of the seat in response to the target portable device being located within the predefined zone and in accordance with a predetermined target temperature for the seat associated with the identifier of the target portable device (see at least Maney Jr Col 3 Lines 24-26: "Other examples of customizable settings include seat heater settings, navigation/destination settings, and/or brake pedal positions"). It would have been obvious to someone skilled in the art before the effective filing date to modify the seat temperature system based on the motivation to personalize the vehicle to a user’s preferences.
Regarding claim 14, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of the vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting settings of seat position. However Maney Jr teaches in a similar field of vehicle personalization operating, with the processor, an actuator of the seat to set a position of the seat in response to the target portable device being located within the predefined zone and in accordance with a predetermined position for the seat associated with the identifier of the target portable device (see at least Maney Jr Col 6 Lines 45-48: "Upon receiving a user customization profile, customization management system 302 (FIG. 3) may pass customized seat settings to electronic seat adjustment system 602 for implementing those settings."). It would have been obvious to someone skilled in the art before the effective filing date to modify the seat position based on the motivation to personalize the vehicle to a user’s preferences.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Kato et al (JP Pub. No. 2012-196998A).
Regarding claim 9, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of a vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting the cruise control settings based on the user profile. However Kato teaches in a similar filed of personalizing vehicles setting, with the processor, an operating mode of the cruise control system in response to the target portable device being located within the predefined zone and in accordance with a predetermined operating mode for the cruise control system associated with the identifier of the target portable device (see at least Kato para 19: "FIG. 4 illustrates questions displayed on monitor 14. In this embodiment, personal information necessary for setting the target inter-vehicle distance or the like in a driving support control system such as an adaptive cruise control (ACC(Adaptive Cruise Control ) is collected and registered. Note that this personal information is read into the driving support control unit 21 as the driving support control means provided in the travel control system 3 described later."). It would have been obvious to someone skilled in the art before the effective filing date to automatically adjust the settings of cruise control based on the motivation to personalize the vehicle to the user's preferences.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Akay et al. (US Pub. No. 2015/0120151).
Regarding claim 15, the combination of Li and Macneille remains as applied to claim 4. The combination of Li and Macneille teaches adjusting the settings of a vehicle based on a user profile as previously cited, but the combination does not explicitly teach adjusting the lighting settings based on the user profile. However Akay teaches in a similar field of customizing vehicle interactions operating, with the processor, the lighting system to set a lighting level of the vehicle in response to the target portable device being located within the predefined zone and in accordance with a predetermined lighting level for the vehicle associated with the identifier of the target portable device (see at least Akay para 21-22: "If the second receiver 120 correctly identifies the vehicle key as a matching vehicle access key 140, at least one vehicle component 150 is activated or operated....Vehicle components 150 include but are not limited to … an exterior or interior vehicle light, a driver assistance system or a vehicle camera."). It would have been obvious to someone skilled in the art before the effective filing date to automatically adjust the settings of exterior and interior lighting based on the motivation to personalize the vehicle to the user's preferences.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Kashiwagi (JP Pub. No. 2007-216920A).
Regarding claim 16, the combination of Li and Macneille remains as applied to claim 1. The combination of Li and Macneille teaches adjusting the infotainment system based on the user in vehicle as previously cited, however the combination does not explicitly teach folding and unfolding passenger seats. However Kashiwagi teaches in the similar field of detecting mobile devices proximate to a vehicle d determining, with the processor, respective locations of a plurality of target portable devices with respect to the vehicle by operating the radio transceivers of the plurality of system nodes to perform a ranging process with each of the plurality of target portable devices (see at least Kashiwagi para 37: "The Bluetooth terminal 33, which is an on-vehicle wireless communication terminal based on the Bluetooth standard, recognizes the existence of the mobile phones A 1, B 1, C 1,. based on the Bluetooth standard in the vicinity of the automobile 1. As one of human information near the vehicle, the portable telephone recognition data recognized in the vicinity of the vehicle 1 is provided to recognize the number of the portable telephone sets A 1, B 1, C 1,."); and operating, with the processor, an actuator of the foldable passenger seat to one of (i) fold and (ii) unfold the foldable passenger seat based on a number of target portable devices in the plurality of target portable devices (see at least Kashiwagi para 47: "Referring to the determination table 111 a based on the number of occupied rear seats, the availability of the front seat, and the like, it is determined whether or not the displacement drive of the front seat 15 is necessary (Step S 4). In a case where it is determined that the vehicle needs to be brought into the rear seats 16 to 18 and the displacement drive of the front seat 15 is required according to the relationship between the occupancy state of the seat and the number of passengers (Step S 5, Yes)."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Kashiwagi to include folding or unfolding seats based on the amount of people around the vehicle based on the motivation to allow passengers riding in the rear seat to access it easily.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Alder et al. (US Pub. No. 2021/0199793).
Regarding claim 17, the combination of Li and Macneille remains as applied to claim 1. The combination of Li and Macneille does not explicitly teach using ultra-wideband transceivers, however alder teaches in the similar field of radio frequency ranging radio transceiver of each system node of the plurality of system nodes comprises an ultra-wideband transceiver (see at least Alder para 23: " The radio frequency ranging sequencing can be Ultra-Wideband, Wi-Fi, or Bluetooth. "). Accordingly, the prior art references teach that it is known that Bluetooth and ultra-wideband are elements that are functional equivalents for providing radio frequency ranging. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted Bluetooth transceivers with ultrawide band transceivers. The substitution would have resulted in the predictable result of wireless determining the position of the mobile device.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li further in view of Macneille further in view of Stitt et al. (US Pub No. 2017/0303090).
Regarding claim 18, the combination of Li and Macneille remains as applied to claim 1. The combination of Li and Macneille does not explicitly teach a master system node, but Stitt teaches in the field of determining location of portable devices a first system node in the plurality of system nodes is a master system node and is configured to operate each other system node in the plurality of system nodes (see at least Stitt para 40: "The auxiliary communication link 130 may provide a private communication path for the master device 110 and the one or more monitor devices 120 to potentially avoid utilizing resources of the portable device 10 to provide information to one or more monitor devices 120."); and the processor of vehicle access system is a processor of the master system node (see at least Stitt para 44: "The master device 110 in the illustrated embodiment includes a controller 112, a wireless transceiver interface 114, and auxiliary communication interface 116….The controller 112 may be an integrated chip controller having a processor, one or more timers, general purpose I/O, and Memory…"). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Stitt based on the motivation to have a main controller to coordinate the nodes and process the data.
Regarding claim 19, the combination of Li and Macneille remains as applied to claim 1. The combination of Li and Macneille teaches coupling a processor with other devices and systems via wired connections (Macneille para 29) but does not explicitly teach a wired communication bus. However Stitt teaches in the field of determining the location of portable devices wherein the plurality of system nodes are operably connected to one another by a wired communication bus (see at least Stitt para 45: "the master device 110 includes an auxiliary communication interface 116 configured to communicate with at least one monitor device 120 via a communication link 130 separate from a primary communication link 140 utilized by the wireless communication interface 110 to communicate with the portable device 10. For instance, the auxiliary communication interface 116 may include a wired interface, such as CAN Bus or another differential twisted pair interface,"). It would have been obvious to connect the system nodes via a wired bus based on the motivation to separate the signals from the mobile phone and from the system nodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et al. (US Pub. No. 2021/0284089) teaches an in-vehicle device that receives setting information related to user for equipment in the vehicle over short-range communication. Biondo et al (US Pub. No. 2017/0131261) teaches a method and system for controlling a passive driver impairment detection system in a vehicle. Jo (US Pub. No. 2021/0107380) teaches an apparatus for controlling the seat of a vehicle based on a digital key. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663